motion is a copy of a district court order dismissing the underlying district
                court action. Accordingly, we grant the motion and dismiss this petition.
                            It is so ORDERED.'

                                                                                         , C.J.



                cc: Hon. Brent T. Adams, District Judge
                     Bailey Kennedy
                     Ober Kaler
                     Sidley Austin LLP
                     Cotchett, Pitre & McCarthy
                     Peter Chase Neumann
                     Attorney General/Carson City
                     Washoe District Court Clerk




                      'In light of this order, all other pending requests for relief are denied
                as moot. Accordingly, the clerk of this court shall return, unfiled, the
                following documents: real parties in interest's redacted answer,
                provisionally received on October 29, 2013, and petitioners' replies,
                provisionally received on November 13 and 14, 2013.



SUPREME COURT
        OF                                             2
     NEVADA


(0) 1947A